Exhibit 23.1 Consent of Independent Registered Public Accounting Firm Abraxas Petroleum Corporation San Antonio, Texas We hereby consent to the incorporation by reference in the Prospectus constituting a part of this Registration Statement of our reports dated March 17, 2008, except for Note 16, which is as of August 11, 2008, relating to the consolidated financial statements and the effectiveness of Abraxas Petroleum Corporation’s internal control over financial reportingappearing in the Company’s Annual Report on Form 10-K for the year ended December 31, 2007. /s/ BDO Seidman, LLP BDO Seidman, LLP Dallas, Texas September
